Exhibit 10.2

 

MEDCO HEALTH SOLUTIONS, INC. 2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT

SUMMARY OF 2004 DIRECTOR GRANT TERMS

 

This is a summary of the terms applicable to the grant specified on this
document. Different terms may apply to any other grant under the Medco Health
Solutions, Inc. 2002 Stock Incentive Plan.

 

I. GENERAL INFORMATION

 

This grant becomes fully vested and nonforfeitable on the Vesting Date indicated
in the accompanying box. If your service with Medco Health Solutions, Inc.
(Company) ends for any reason prior to the Vesting Date, your right to this
grant will be determined according to the terms in Section II.

 

Grant Amount:      Grant Type:   

Restricted Stock Unit (RES)

Grant Code:   

BOD

Grant Date:      Vesting Date    Portion that Vests     

100%

 

II. TERMINATION OF SERVICE

 

A. General Rule. If your service as a member of the Board of Directors
terminates for any reason other than voluntary resignation or removal, this
grant, if unvested, will vest on the date your service ends.

 

B. Removal. If you are removed from the Board pursuant to Article Seventh of the
Company’s Amended and Restated Certificate of Incorporation, this grant, if
unvested, will be forfeited immediately upon such removal.

 

C. Voluntary Resignation. If your service terminates as a result of your
voluntary resignation, a prorated portion of the grant shall vest based on the
number of full and partial months since the Grant Date.

 

III. CONVERSION OF UNITS

 

Restricted Stock Units that have vested may only be converted to shares of
Common Stock following the end of your service as a member of the Board of
Directors. Restricted Stock Units may not be converted while you are a member of
the Board.

 

IV. ADJUSTMENTS

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, spin off, split
off, split up or other event identified by the Board of Directors, the Board
shall make such adjustments, if any, as it may deem appropriate to the number
and kind of shares subject to this award (provided that fractions of a share
will be rounded down to the nearest whole share). Any such determination shall
be final, binding and conclusive on all parties.

 

This grant is subject to the provisions of the 2002 Stock Incentive Plan and the
Rules and Regulations thereunder established by the Board of Directors of Medco
Health Solutions, Inc. or its Compensation Committee as in effect on the Grant
Date.

 

1



--------------------------------------------------------------------------------

MEDCO HEALTH SOLUTIONS, INC. 2002 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION (NQSO)

SUMMARY OF 2004 DIRECTOR GRANT TERMS

 

This is a summary of the terms applicable to the stock option specified on this
document. Different terms may apply to any other stock option under the Medco
Health Solutions, Inc. 2002 Stock Incentive.

 

I. GENERAL INFORMATION

 

This stock option becomes exercisable on the Vesting Date indicated in the
accompanying box. This stock option expires on its Expiration Date, which is the
day before the tenth anniversary of the Grant Date. If your service with Medco
Health Solutions, Inc. (Company) ends for any reason prior to the Vesting Date,
your right to exercise this stock option will be determined according to the
terms in Section II.

 

Grant Amount:    8,000 options Grant Type:    Nonqualified Stock Option (NQ)
Grant Code:    BOD Option Price:    $ Grant Date:      Expiration Date:     
Vesting Date    Portion that Vests     

100%

 

II. TERMINATION OF SERVICE

 

A. General Rule. If your service as a member of the Board of Directors
terminates for any reason other than voluntary resignation or removal, this
grant, if unvested, will vest on the date your service ends.

 

B. Removal. If you are removed from the Board pursuant to Article Seventh of the
Company’s Amended and Restated Certificate of Incorporation, this grant, if
unvested, will be forfeited immediately upon such removal.

 

C. Voluntary Resignation. If your service terminates as a result of your
voluntary resignation, a prorated portion of the grant shall vest based on the
number of full and partial months served from the Grant Date.

 

III. MISCELLANEOUS

 

A. Transferability. Except as specifically permitted by the Compensation
Committee, this option may not be assigned or otherwise transferred. The
Committee may permit this stock option to be transferred to family members or
certain family partnerships or trusts in accordance with rules and regulations
adopted by the Committee.

 

B. Reorganization. In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation, rights
offering, spin off, split off, split up or other event identified by the Board
of Directors, the Board shall make such adjustments, if any, as it may deem
appropriate to the number and kind of shares subject to this option and/or the
option price (provided that fractions of a share will be rounded down to the
nearest whole share). Any such determination shall be final, binding and
conclusive on all parties.

 

This stock option is subject to the provisions of the 2002 Stock Incentive Plan
and the Rules and Regulations thereunder established by the Board of Directors
of Medco Health Solutions, Inc. or its Compensation Committee as in effect on
the Grant Date.